Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney William D. Schmidt, Esq on 11/04/2021.  The application has been amended as follows: 
Withdrawn claims 1-10, 14-15, and 18-20 were cancelled.
Claims 21 and 23 are cancelled.
Claims 16, 17 and 22 were amended.  
(The e-mail from the Attorney is attached with this office action where proposed amendments were provided.)  

			
EXAMINER'S AMENDMENT

	Attorney Schmidt authorized the Examiner to amend the claims as discussed.  
A copy of the proposed amendments is attached.  Please cancel all the withdrawn claims (Claims 1-10, 14-15, 18-20) and cancel claims 21 and 23.  Please make the following amendments to claims 16, 17 and 22. :  

Claim 11 contains no amendments.

11.        A polymorph of OXY133 comprising a crystalline monohydrate polymorph Form A, wherein polymorph Form A produces an X-ray powder diffraction pattern having peaks at the following reflections: 5.56, 5.97, 10.95, 12.18, 14.00, 16.23, 16.39, 17.28, 17.57, 17.86 and 

Claims 16, 17 and 22 were amended as follows:

16.       (Currently Amended) [[A]].  The polymorph of claim 11, wherein polymorph Form A is present in an amount from about 85% to about 94% by weight.

17.       (Currently Amended) [[A]].  The polymorph of claim 11, wherein polymorph Form A has a water content of 

22.       (Currently Amended)  [[A]] The polymorph of claim 11, wherein polymorph Form A produces an X-ray powder diffraction pattern as shown in FIG. 6A.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 11, 16, 17 and 22 are allowed.  Renumbered as claims 1-4. Closest prior art was Parhami et al. US 2015/0118277 A1 (US Patent 9471774).  Prior art on record does not teach polymorph A as amended in instantly claimed invention.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABIHA N QAZI/            Primary Examiner, Art Unit 1628